DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a ridership data acquisition module in claim 6;
a passenger choice behavior model establishing module in claim 6;
a train and station data acquisition module in claim 6;
a normal waiting time distribution model establishing module in claim 6;
a turn-back time distribution model establishing module in claim 6;
a joint posterior probability calculation module in claim 6;
a parameter estimation module in claim 6
an identification module in claim 6;
the passenger choice behavior model establishing module in claim 7;
the normal waiting time distribution model establishing module in claim 8;
the turn-back time distribution model establishing module in claim 8;
the joint posterior probability calculation module in claim 9; and
a waiting time and loading rate calculation module in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “ridership data acquisition module”, “passenger choice behavior model establishing module”, “train and station data acquisition module”, “normal waiting time distribution model”, “turn-back time distribution model establishing module”, “joint posterior probability calculation module”, “parameter estimation module”, “identification module”, and “waiting time and loading rate calculation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the function in the claims.  There is no mention of any type of structure such as hardware, processor, memory, computer, or even software disclosed as performing any of the claimed functions of the claimed modules in the applicant’s specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant’s disclosure (Abstract, Specification, Original Claims and Original Drawing) recites no structural components for performing the claimed function.  Aside from the mention of an “automatic fare collection (AFC) system” from which the claimed invention acquires data the applicant’s specification appears to be devoid of any structural terms regarding the claimed invention itself. There is no mention of any type of structure such as hardware, processor, memory, computer, or even software disclosed as performing any of the claimed functions of the claimed modules in the applicants.  As such, the system of claim 6 and it’s dependent claims fail to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link structure to the claim limitations of  “ridership data acquisition module”, “passenger choice behavior model establishing module”, “train and station data acquisition module”, “normal waiting time distribution model”, “turn-back time distribution model establishing module”, “joint posterior probability calculation module”, “parameter estimation module”, “identification module”, and “waiting time and loading rate calculation module” which each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. As there is no structure in the applicant’s disclosure it would appear impossible to:
amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); 
amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)); or
amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));
 Should the applicant be able to identify structure currently present in the disclosure that could implicitly or inherently perform the claimed function, then they may be able to overcome the rejection by:
stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per MPEP 2163.03(VI), A claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181 (III). Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239 (see MPEP 2181 IV)
Claims 7-10 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s disclosure (Abstract, Specification, Original Claims and Original Drawing) recites no structural components for performing the claimed function.  Aside from the mention of an “automatic fare collection (AFC) system” from which the claimed invention acquires data the applicant’s specification appears to be devoid of any structural terms regarding the claimed invention itself. There is no mention of any type of structure such as hardware, processor, memory, computer, or even software disclosed as performing any of the claimed functions of the claimed modules in the applicants.  As such, the system of claim 6 and it’s dependent claims fail to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link structure to the claim limitations of  “ridership data acquisition module”, “passenger choice behavior model establishing module”, “train and station data acquisition module”, “normal waiting time distribution model”, “turn-back time distribution model establishing module”, “joint posterior probability calculation module”, “parameter estimation module”, “identification module”, and “waiting time and loading rate calculation module” which each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As per MPEP 2163.03(VI) such a limitation lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention (See also MPEP § 2181). Furthermore, a system claim is required to contain structure. However, there is support for any type of structure that can be associated with the claimed system in the applicant’s disclosure. The examiner cannot even consider the claim to be a computer-implemented functional claim as there is no recitation of a computer, processor, memory, or other related language in the applicant’s disclosure. As such, any assumed structure associated with the claimed system is considered to be subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7-10 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
In regards to claims 1-5, Independent claim 1 is drawn to a method. As defined by 35 USC 100(b), the term “process” is synonymous with “method”.  However, the method steps do not recite, require, or indicate implementation by a particular machine, and furthermore, even if a machine were deemed to be used, the particular machine does not impose a meaningful limit on the claim scope since it does not involve activity that is more than insignificant extra-solution activity. Claim 1, is drawn to method steps of 
acquiring data of ridership from an automatic fare collection (AFC) system, and 
determining a waiting time of passengers according to the ridership data, wherein the waiting time comprises a normal waiting time of normal passengers and a turn-back time of TB passengers; the normal waiting time is a time when the normal passengers wait at a station for a train directly into a destination station; the turn-back time is the sum of an in-vehicle time when the TB passengers travel in an opposite direction and a waiting time of the TB passengers at an origin station and a turn-back station; 
establishing a passenger choice behavior model according to the waiting time of the passengers, wherein a passenger choice behavior comprises normal travel and TB; 
acquiring the maximum number of trains the passengers have to wait for and the maximum number of turn-back stations; 
establishing a normal waiting time distribution model for normal passengers boarding different trains according to the maximum number of trains and the normal waiting time; 
establishing a turn-back time distribution model for TB passengers choosing different turn-back stations according to the maximum number of turn-back stations and the turn-back time; 
calculating a joint posterior probability of parameters in the passenger choice behavior model, the normal waiting time distribution model and the turn-back time distribution model by using a Bayesian model to obtain the joint posterior probability of the parameters of each model; 
using a no-u-turn sampler (NUTS) algorithm to estimate the parameters in each joint posterior probability to obtain estimated parameters; and 
identifying TB passengers, turn-back stations and boarding trains of TB passengers and boarding trains of normal passengers according to the estimated parameters to obtain an identification result.
However, it is apparent that several of these steps could be performed by a person rather than a machine such as:
determining a waiting time of passengers according to the ridership data, wherein the waiting time comprises a normal waiting time of normal passengers and a turn-back time of TB passengers; the normal waiting time is a time when the normal passengers wait at a station for a train directly into a destination station; the turn-back time is the sum of an in-vehicle time when the TB passengers travel in an opposite direction and a waiting time of the TB passengers at an origin station and a turn-back station; 
establishing a passenger choice behavior model according to the waiting time of the passengers, wherein a passenger choice behavior comprises normal travel and TB; 
establishing a normal waiting time distribution model for normal passengers boarding different trains according to the maximum number of trains and the normal waiting time; 
establishing a turn-back time distribution model for TB passengers choosing different turn-back stations according to the maximum number of turn-back stations and the turn-back time; 
calculating a joint posterior probability of parameters in the passenger choice behavior model, the normal waiting time distribution model and the turn-back time distribution model by using a Bayesian model to obtain the joint posterior probability of the parameters of each model; 
using a no-u-turn sampler (NUTS) algorithm to estimate the parameters in each joint posterior probability to obtain estimated parameters; and 
identifying TB passengers, turn-back stations and boarding trains of TB passengers and boarding trains of normal passengers according to the estimated parameters to obtain an identification result;
and some steps are extra-solution activity such as:
acquiring data of ridership from an automatic fare collection (AFC) system, and 
acquiring the maximum number of trains the passengers have to wait for and the maximum number of turn-back stations. 
 Since the claim also does not recite or indicate physical transformation of an article, claim 1 is directed to non-statutory subject matter. Although the Supreme Court indicates that the machine-or-transformation test is not the sole test, the Court also indicates that this "test is a useful and important clue, an investigative tool, for determining whether some claimed inventions are processes under §101."  See Bilski v. Kappos, 560 U.S. ___, (slip op. at page 8), 130 SCt 3218, 95 USPQ2d 1001, 1007 (2010). Claims 2-5 depend from claim 1 and do not cure the deficiencies set forth above. As such, claims 1-5 are rejected for being directed to non-statutory subject matter (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=NO).
In regards to claims 6-10, Independent claim 6 is drawn to a system. As per MPEP 2106.03, a machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).  However, given that the claimed limitations of  “ridership data acquisition module”, “passenger choice behavior model establishing module”, “train and station data acquisition module”, “normal waiting time distribution model”, “turn-back time distribution model establishing module”, “joint posterior probability calculation module”, “parameter estimation module”, “identification module”, and “waiting time and loading rate calculation module” which each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and that the applicant’s disclosure make no mention of any structure associated with the claimed system such as a computer, processor or microprocessor, the claimed system cannot be a machine.  Additionally, the claimed system is not required to be tangible since it has no structure.  As per MPEP 2106.03, the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Claims 6-10 depend from claim 5 and do not cure the deficiencies set forth above. Thus, claims 6-10 are directed to non-statutory subject matter (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=NO).
While it does not appear from the applicant’s disclosure that the claims could be amended to fall within a statutory category based on the lack of any type of structure in the applicant’s specification, the examiner has continued the analysis in an effort to further the prosecution of the case.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
acquiring, by a ridership data acquisition module, data of ridership from an automatic fare collection (AFC) system, and 
determining, by a ridership data acquisition module, a waiting time of passengers according to the ridership data, wherein the waiting time comprises a normal waiting time of normal passengers and a turn-back time of TB passengers; the normal waiting time is a time when the normal passengers wait at a station for a train directly into a destination station; the turn-back time is the sum of an in-vehicle time when the TB passengers travel in an opposite direction and a waiting time of the TB passengers at an origin station and a turn-back station; 
establishing, by a passenger choice behavior model establishing module, a passenger choice behavior model according to the waiting time of the passengers, wherein a passenger choice behavior comprises normal travel and TB; 
acquiring, by a train and station data acquisition module, the maximum number of trains the passengers have to wait for and the maximum number of turn-back stations; 
establishing, by a normal waiting time distribution model establishing module, a normal waiting time distribution model for normal passengers boarding different trains according to the maximum number of trains and the normal waiting time; 
establishing, by a turn-back time distribution model establishing module, a turn-back time distribution model for TB passengers choosing different turn-back stations according to the maximum number of turn-back stations and the turn-back time; 
calculating, by a joint posterior probability calculation module, a joint posterior probability of parameters in the passenger choice behavior model, the normal waiting time distribution model and the turn-back time distribution model by using a Bayesian model to obtain the joint posterior probability of the parameters of each model; 
using, by a parameter estimation module, a no-u-turn sampler (NUTS) algorithm to estimate the parameters in each joint posterior probability to obtain estimated parameters; and 
identifying, by an identification module, TB passengers, turn-back stations and boarding trains of TB passengers and boarding trains of normal passengers according to the estimated parameters to obtain an identification result. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely managing personal behavior or relationships or interactions between people and/or commercial interactions because they merely gather data regarding customer(passenger) use of a business(train service), analyze the data, and determine results based on the analysis. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim recites no additional elements and does not appear to be able to be amended to include any additional elements as there are no structural elements found in the applicant’s disclosure aside from, arguably, an “automatic fare collection (AFC) system” which is not an additional element of the claimed invention but rather an additional element residing outside the scope of the claimed invention and providing data to the claimed invention. Even if the applicant were able to amend the claims to recite the additional element of a computer, which is unlikely given that no support for a computer can be found in the applicant’s specification, the additional technical element would be recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements used to perform the claimed functions, and even if amended to include a computer would amount to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein requires no structural elements outside of the abstract idea itself; therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
acquiring, by a ridership data acquisition module, data of ridership from an automatic fare collection (AFC) system, and 
acquiring, by a train and station data acquisition module, the maximum number of trains the passengers have to wait for and the maximum number of turn-back stations.
Thus, taken individually and in combination, there are no additional elements that could amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-5; and 7-10 merely further limit the abstract idea by further limiting the establishing a passenger choice behavior model by using a specific calculation which is considered part of the abstract idea (Claims 2 and 7), further limit the establishing a normal waiting time distribution model and a turn-back time distribution model using specific calculations which is considered part of the abstract idea (Claims 3 and 8), further limiting the calculating of a joint posterior probability of parameters which is considered part of the abstract idea (Claims 4 and 9), adding a step directed to calculating a waiting time and a loading rate which is considered part of the abstract idea (Claims 5 and 10), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-10 are not patent eligible.


Possible Allowable Subject Matter
	Claims 1-10 contain subject matter that is not found in the prior art and would be allowable if the applicant were able to overcome the 35 USC 112 rejections and 35 USC 101 rejection detailed above.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see Ruihua Xu et al., Empirical Analysis of Traveling Backwards and Passenger Flows Reassignment on a Metro Network with Automatic Fair Collection (AFC) Data and Train Diagram, 2018, Transportation Research Record 2018, Vol 2672(8), pages 230-242; Jin et al, Metro passengers’ route choice model and its application considering perceived transfer threshold, 2017, PLoS ONE 12(9), https://doi.org/10.1371/journal.pone.0185349, pages 1-12; Xinyue Xu et al., Passenger flow control with multi-station coordination in subway networks: algorithm development and real-world case study, 2018, Transportmetrica B: Transport Dynamics, https://doi.org/10.1080/21680566.2018.1434020, pages 1-29; and Tirachini et al, Valuation of sitting and standing in metro trains using revealed preferences, 2016, Transport Policy https://doi.org/10.1016/j.tranpol.2015.12.004, pages 1-11) that discloses .
acquiring, by a ridership data acquisition module, data of ridership from an automatic fare collection (AFC) system, and 
determining, by a ridership data acquisition module, a normal waiting time of normal passengers and a turn-back time of turn-back (TB) passengers according to the ridership data; the normal waiting time is a time when the normal passengers wait at a station for a train directly into a destination station; the turn-back time is the sum of an in-vehicle time when the TB passengers travel in an opposite direction and a waiting time of the TB passengers at an origin station and a turn-back station; 
establishing, by a passenger behavior model establishing module, a passenger behavior model according to the waiting time of the passengers, wherein a passenger choice behavior comprises normal travel and TB; 
acquiring, by a train and station data acquisition module, the maximum number of trains the passengers have to wait for and the maximum number of turn-back stations; 
establishing, by a normal waiting time distribution model establishing module, a normal waiting time distribution model for normal passengers boarding different trains according to the maximum number of trains and the normal waiting time; 
establishing, by a turn-back time distribution model establishing module, a turn-back time distribution model for TB passengers choosing a turn-back station according to a maximum number of turn-back stations and the turn-back time; and
identifying, by an identification module, TB passengers, turn-back stations and boarding trains of TB passengers and boarding trains of normal passengers according to the parameters to obtain an identification result.
The examiner has also found prior art (see Hoffman et al., The No-U-Turn Sampler: Adaptively Setting Path Lengths in Hamiltonian Monte Carlo, 2011, https://arxiv.org/abs/1111.4246, pages 1-30) that discloses using, by a parameter estimation module, a no-u-turn sampler (NUTS) algorithm to estimate the parameters in each joint posterior probability to obtain estimated parameters
However the examiner has not been able to find prior art that discloses 
calculating, by a joint posterior probability calculation module, a joint posterior probability of parameters in the passenger choice behavior model, the normal waiting time distribution model and the turn-back time distribution model by using a Bayesian model to obtain the joint posterior probability of the parameters of each model; 
using, by a parameter estimation module, a no-u-turn sampler (NUTS) algorithm to estimate the parameters in each joint posterior probability to obtain estimated parameters; and
identifying, by an identification module, TB passengers, turn-back stations and boarding trains of TB passengers and boarding trains of normal passengers according to the estimated parameters to obtain an identification result
Given the current number of references need to teach the above identified limitations, even if prior art could be found that teaches these additional limitations, it would not have been obvious to one or ordinary skill in the art at the time the invention was made to combine such references to arrive at the applicant’s invention without the use of improper hindsight by using the applicant’s claims as a roadmap.  Thus, claims 1-10 would be allowable over the prior art if the applicant was able to overcome the 35 USC 112 and 35 USC 101 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al., Data-driven approach for solving the route choice problem with traveling backward behavior in congested metro system, 2020, Transportation Research Part E: Logistics and Transportation Review, Vol. 142, pages 1-27 which discloses identifying traveling backward passengers using data acquired from an automatic fair collection system based on passenger choice behavior, and calculating a joint posterior probability of parameters based on passenger choice behavior model, normal wait time distribution model and the turn-back time distribution model wherein estimated parameters are obtained using a no-u-turn sampler algorithm.  The reference would likely have been a 102 reference except it is authored by four of the five inventors of the instant application and while submitted for publication prior to the effective filing date was not published prior to the effective filing date. The examiner also notes that the reference cites over 50 different prior art references that the authors identified as relevant to the subject matter disclosed in the paper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        f